                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        ANTONIO MARAVILLA, JR.,                            Case No. 16-cv-06117-JST
                                                          Plaintiff,
                                   8
                                                                                               STATEMENT OF DECISION
                                                    v.
                                   9

                                  10        ROSAS BROTHERS CONSTRUCTION,
                                            INC., et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             This matter came before the Court for trial on October 15 and 17, 2018. Plaintiff Antonio

                                  14   Maravilla, Jr., was represented by Tomas E. Margain. Defendants Rosas Brothers Construction,

                                  15   Inc.; Victor Manuel Rosas; Jose Humberto Rosas; and Jose Luis Rosas were represented by Kevin

                                  16   M. Christensen. The parties submitted proposed findings of fact and conclusions of law on

                                  17   December 7, 2018. ECF Nos. 40, 41.

                                  18             Having considered the evidence and the parties’ arguments,1 and good cause appearing, the

                                  19   Court now finds and orders as follows:

                                  20   I.        BACKGROUND

                                  21             Plaintiff Antonio Maravilla, Jr., filed this action on October 24, 2016, alleging the

                                  22   following claims: failure to pay minimum wage or overtime pursuant to the federal Fair Labor

                                  23   Standards Act (“FLSA”), 29 U.S.C. §§ 207, 216(b); 2 failure to pay minimum wage or overtime,

                                  24

                                  25
                                       1
                                           The Court has also incorporated the parties’ stipulated facts where appropriate.

                                  26   2
                                         Although the FLSA claim in Maravilla’s complaint is captioned “Failure To Pay Overtime,” the
                                       pleading makes clear that his FLSA claim includes violation of the minimum wage requirements
                                  27   as well. ECF No. 1 ¶ 18 (“In failing to pay Plaintiff overtime wages at one-and-one-half times his
                                       regular rate of pay, and for all hours worked, DEFENDANTS willfully violated the FLSA.”).
                                  28
                                       Defendant does not contend otherwise.
                                   1   Cal. Lab. Code §§ 1194, 1194.2; failure to provide an itemized wage statement, Cal. Lab. Code

                                   2   § 226; waiting time penalties, Cal. Lab. Code § 203; and unfair competition, Cal. Bus. & Prof.

                                   3   Code § 17200 et seq.

                                   4            Maravilla worked for Defendant Rosas Brothers Construction, Inc. (“Rosas Brothers”), a

                                   5   concrete contractor that primarily performs municipal sidewalk construction. This includes

                                   6   building or retrofitting ADA-compliant ramps installed at intersections to allow individuals with

                                   7   mobility restrictions to use a ramp to move from the street to the sidewalk. The work often

                                   8   involves demolishing existing sidewalks so that new sidewalks can be installed. Defendants

                                   9   Victor Manuel Rosas, Jose Humberto Rosas, and Jose Luis Rosas (collectively, “the Rosas

                                  10   brothers”) – the brothers for whom the business is named – jointly own and operate the firm.

                                  11            Maravilla was employed by Rosas Brothers as a heavy-equipment operator. He primarily

                                  12   operated a backhoe. He performed demolition and removal of existing sidewalks; ground
Northern District of California
 United States District Court




                                  13   excavation; spreading base rock; and compacting. He also operated a dump truck to bring debris

                                  14   from the job site back to the yard or to a landfill, or to take debris from the yard to the landfill.

                                  15   Although his hourly pay rose over the period of this lawsuit, his rate of pay was the same for any

                                  16   given job during the same time period.

                                  17            Two different Rosas Brothers’s compensation practices are at issue here. First, any time a

                                  18   Rosas Brothers employee worked more than eight hours per day, the hours were “banked,” i.e.,

                                  19   they were recorded but not immediately paid. Virtually all overtime hours were banked, meaning

                                  20   they were not paid on the pay period following the end of the workweek. There were also whole

                                  21   weeks where regular and overtime hours were banked. This system was already in place when

                                  22   Maravilla began working at Rosas Brothers.

                                  23            Twice a year, in September and December, Rosas Brothers would issue checks to its

                                  24   employees for their banked hours. 3 The banked hours were paid at a straight-time rate, not

                                  25   overtime, even though the banked hours represented hours worked in excess of eight hours per day

                                  26   or 40 hours per week. Maravilla kept a contemporaneous log of his actual work time so that

                                  27

                                  28   3
                                           In April 2016, Maravilla requested and received an early banked hours check.
                                                                                         2
                                   1   information could be provided to Rosas Brothers when it calculated his banked hours backpay.

                                   2   The parties agree that Maravilla’s regular hourly compensation, and the rate at which his banked

                                   3   hours were compensated, was as follows: 2012 – $64.50; 2013 – $67.00; 2014 – $68.83; 2015 –

                                   4   $70.95; and 2016 – $73.95.4

                                   5          When Maravilla worked less than 40 hours in a workweek, the difference was deducted

                                   6   from his banked hours. For example, if Maravilla worked 35 hours in a given week, and he had

                                   7   accumulated 100 banked hours to date that year, his banked hours would be reduced to 95 hours.

                                   8   The effect of the banked hours system was both to (1) delay the payment of compensation owed to

                                   9   Maravilla (and other Rosas Brothers employees) and (2) underpay such compensation.

                                  10          Initially, the Rosas brothers completed Maravilla’s time cards for him. They intentionally

                                  11   misstated the times during which Maravilla was working and understated the total number of

                                  12   hours worked. They knew when they completed the cards that they were false. Eventually,
Northern District of California
 United States District Court




                                  13   Maravilla filled out his own time cards. However, pursuant to instructions from the Rosas

                                  14   brothers, he did not record all the time he spent working. He never wrote down more than eight

                                  15   hours in one work day, and he kept a record of his banked hours in a separate journal.

                                  16          At one point, Maravilla told Victor Rosas that he wanted to be paid according to the law.

                                  17   Victor told him that Rosas Brothers was not able to pay overtime.

                                  18          The majority of these facts were not disputed. Defendants freely admitted that they used a

                                  19   banked hours system; that banked hours were never paid at an overtime rate, but only at straight

                                  20   time; and that employees were not paid for banked hours at the time they were worked, but only at

                                  21   the September and December intervals. Defendants disputed only the number of banked hours at

                                  22   issue, although – unlike Maravilla – they kept no contemporaneous records of banked hours. They

                                  23   did submit computer payroll records, but there was no evidence that these records were created

                                  24   contemporaneously, and Victor Rosas’s testimony about the company’s banked hours records was

                                  25   internally contradictory. For purposes of this order, the Court therefore accepts Maravilla’s

                                  26

                                  27
                                       4
                                         It is not clear in the record whether these figures represent Maravilla’s hourly rate of pay or that
                                       rate of pay plus union fringe benefits. Victor Rosas testified both at deposition and trial that hours
                                  28   were banked at the latter rate. Because the record contains only a single hourly rate for each year
                                       that Maravilla worked for Rosas Brothers, the Court uses those rates.
                                                                                           3
                                   1   calculation of his banked hours and rejects Rosas Brothers’s records as not credible.

                                   2          The second compensation practice at issue is Rosas Brothers’s alleged failure to pay for all

                                   3   hours worked (Maravilla’s “off-the-clock claim”). Maravilla alleged that Rosas Brothers paid him

                                   4   only for work performed beginning at 7:30 a.m. each day, even though they required him to arrive

                                   5   at the yard before that and to drive from the yard to the job site. He further claimed that hours

                                   6   worked before 7:30 a.m. or hours spent driving from the yard to the job site were not included in

                                   7   banked hours and were not otherwise compensated. Maravilla testified that he also sometimes had

                                   8   to return equipment to the Rosas Brothers yard at the end of the day.

                                   9          Maravilla did not keep contemporaneous records of the additional time he spent at the yard

                                  10   or transiting to and from the job site, as he did with banked hours. At trial, he was unable to

                                  11   provide any estimate of the total time involved, although he estimated that he spent at least one-

                                  12   half hour per day working before the start time reflected in his log (which was also reflected in
Northern District of California
 United States District Court




                                  13   Rosas Brothers’s payroll records). He further testified that, pursuant to instructions from the

                                  14   Rosas brothers, he never wrote down any of this time on his time card.

                                  15          Unlike its admission regarding the banked hours system, Rosas Brothers did not concede

                                  16   Maravilla’s claim for additional hours worked at the beginning and end of the work day. Victor

                                  17   Rosas testified that Maravilla rarely came to the yard and rarely drove equipment, such as a

                                  18   backhoe, to the job site. According to him, that equipment was driven there by someone else over

                                  19   the weekend to be ready when the work week started.

                                  20          Rosas Brothers was investigated by the U.S. Department of Labor in 2014 for violation of

                                  21   wage and hour laws. It settled the case in April 2014. In the course of the investigation, and as

                                  22   part of the settlement, the Department of Labor explicitly told Victor Rosas that what the company

                                  23   was doing by banking hours and not paying overtime was illegal. Pursuant to the settlement,

                                  24   Rosas Brothers made a payment to each of its employees in the amount of 50 percent of its prior

                                  25   banked hours payments to account for overtime. Even after this investigation, however, the

                                  26   company did not change its practices. At trial, Victor Rosas testified as follows:

                                  27                  Q. And, Mr. Rosas, after the investigation and the settlement with
                                                      the Department of Labor, Rosas Brothers kept banking hours for
                                  28                  employees; correct?
                                                                                         4
                                   1                  A. Correct.
                                   2                  Q. Why?
                                   3                  A. I’m going to say for convenience, so both not only the
                                                      employees, you know, our – you know, to be consistent – you know,
                                   4                  more consistent, you know, payroll for them to get and at the same
                                                      time we was actually getting jobs done.
                                   5
                                       ECF No. 33 (Reporter’s Transcript, Oct. 17, 2018) (“RT”) at 142:25-143:8.
                                   6
                                              From time to time, Rosas Brothers would pay Maravilla extra money, but this was in the
                                   7
                                       nature of a bonus. It was paid because Maravilla “was a good employee.” Id. at 119:5-16. It was
                                   8
                                       not overtime compensation. As Victor Rosas testified, the agreement was that overtime would be
                                   9
                                       paid at the regular, straight-time rate. A characterization of these extra payments as overtime
                                  10
                                       would be contrary to this agreement. Also, there was no evidence as to the amount of any such
                                  11
                                       bonuses, much less any correlation between the amount of the bonuses and the hours worked.5
                                  12
Northern District of California




                                              Maravilla also collected unemployment benefits during weeks when he was working for
 United States District Court




                                  13
                                       Rosas Brothers, even though he was not entitled to receive such benefits – because he was not, in
                                  14
                                       fact, unemployed.6 This practice was done with the knowledge, encouragement, and assistance of
                                  15
                                       Rosas Brothers, which helped complete the forms that made unemployment payments available.
                                  16
                                       Victor Rosas encouraged Maravilla to apply for unemployment benefits, even during weeks where
                                  17
                                       he had worked. In those instances, Maravilla’s hours would be banked. Thus, although Rosas
                                  18
                                       Brothers did not compensate Maravilla during those periods, Maravilla knew that the company
                                  19
                                       would compensate him in the future for the work he was then performing.
                                  20
                                              Maravilla worked his last day for Rosas Brothers on July 8, 2016. He was not paid for his
                                  21
                                       accumulated hours when he left.
                                  22
                                              When the matter first came on for trial, Defendants’ attorney appeared without his clients.
                                  23
                                       Following the conclusion of the first trial day, however, Defendants’ attorney informed the Court
                                  24

                                  25   5
                                        There were checks called “bonus” placed into evidence, but these were not the extra money
                                  26   about which Victor Rosas and Maravilla testified.
                                       6
                                  27     Maravilla testified at trial that he did not receive unemployment benefits during periods when he
                                       was working for Rosas Brothers. In his deposition, however, he admitted that he received
                                  28   unemployment insurance payments while also performing work for Rosas Brothers, and that
                                       testimony was read to the Court. Maravilla’s testimony at trial on this point was not credible.
                                                                                            5
                                   1   that Defendants had decided to participate. At their attorney’s request, the Court took a one-day

                                   2   recess so he could prepare Victor Rosas to testify. Defendants never provided any explanation for

                                   3   their absence, through counsel or otherwise. The Court notes these facts because Defendants’

                                   4   initial unwillingness to come to court negatively affected their credibility, although the result of

                                   5   the trial would have been the same regardless. RT at 159:17-21 (“First of all, as I indicated

                                   6   earlier, it was not a positive event for the individual defendants’ credibility or the corporate

                                   7   defendant’s credibility that they decided not to participate in the trial until today, and that is

                                   8   whatever it is.”).

                                   9   II.     JURISDICTION

                                  10           The Court has original jurisdiction over Maravilla’s FLSA claim pursuant to 28 U.S.C.

                                  11   § 1331. The Court has supplemental jurisdiction over Maravilla’s remaining claims because they

                                  12   are “so related” to the FLSA claim as to “form part of the same case or controversy.” 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1367.

                                  14   III.    DISCUSSION

                                  15           A.      Fair Labor Standards Act

                                  16           “The Fair Labor Standards Act was designed to ‘extend the frontiers of social progress’ by

                                  17   ‘insuring to all our able-bodied working men and women a fair day’s pay for a fair day’s work.’”

                                  18   A.H. Phillips v. Walling, 324 U.S. 490, 493 (1945) (quoting Message of the President to Congress,

                                  19   May 24, 1934). Among the protections offered to workers under the FLSA are a federal minimum

                                  20   wage and limits on overtime. See 29 U.S.C. §§ 206, 207. The FLSA requires covered workers to

                                  21   be paid at least 1.5 times their normal rate for all work in excess of forty hours weekly. 29 U.S.C.

                                  22   § 207(a)(1). The FLSA defines “regular rate” broadly as “all remuneration for employment.”

                                  23   29 U.S.C. § 207(e). “Courts have defined ‘regular rate’ more specifically as ‘the hourly rate

                                  24   actually paid the employee for the normal, non-overtime workweek for which he is employed.’”

                                  25   Parth v. Pomona Valley Hosp. Med. Ctr., No. CV 06-04703 MMM (FFMx), 2007 WL 9193688,

                                  26   at *6 (C.D. Cal. Dec. 5, 2007) (citing Walling v. Youngerman-Reynolds Hardwood Co., 325 U.S.

                                  27   419, 424 (1945); 29 C.F.R. § 778.108). “Employers who violate this requirement are liable for

                                  28   damages in the amount of the unpaid overtime, “an additional equal amount as liquidated
                                                                                           6
                                   1   damages,” and a “reasonable attorney’s fee . . . and costs.” Campbell v. City of Los Angeles, 903

                                   2   F.3d 1090, 1102 (9th Cir. 2018) (quoting 29 U.S.C. § 216(b)). Liquidated damages are mandatory

                                   3   unless the employer establishes both “subjective and objective good faith in its violation of the

                                   4   FLSA.” Local 246 Utility Workers Union of Am. v. S. Cal. Edison, 83 F.3d 292, 297-98 (9th Cir.

                                   5   1996). To satisfy this burden, the employer must establish that it had “an honest intention to

                                   6   ascertain and follow the dictates of the Act and that it had reasonable grounds for believing that

                                   7   [its] conduct complie[d] with the Act.” Id. at 298 (internal quotation marks omitted). As relevant

                                   8   here, the FLSA also requires that employers pay at least the federal minimum wage, which is

                                   9   currently $7.25 per hour. 29 U.S.C. § 206(a).

                                  10          The statute of limitations for claims under the Fair Labor Standards Act is two years, or

                                  11   three years for “willful” violations. See 29 U.S.C. § 255(a). An employer commits a willful

                                  12   violation if “it knew or showed reckless disregard for the matter of whether its conduct was
Northern District of California
 United States District Court




                                  13   prohibited by the FLSA.” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 130-131 (1988). For

                                  14   the longer limitations period to apply, “an employer need not knowingly have violated the FLSA;

                                  15   rather, the three-year term can apply where an employer disregarded the very ‘possibility’ that it

                                  16   was violating the statute, although [the court] will not presume that conduct was willful in the

                                  17   absence of evidence.” Alvarez v. IBP, Inc., 339 F.3d 894, 908-09 (9th Cir. 2003) (citations

                                  18   omitted), aff’d, 546 U.S. 21 (2005).

                                  19          In this case, Defendants’ conduct was clearly willful. Rosas Brothers was found by the

                                  20   Department of Labor to have engaged in precisely the same illegal hours-banking practices at

                                  21   issue here and was required to pay a substantial monetary settlement. Nonetheless, it continued

                                  22   with those practices because it felt that complying with the law would be inconvenient.

                                  23   Accordingly, the statute of limitations ran from October 24, 2013, three years before the filing of

                                  24   Maravilla’s complaint.

                                  25          Maravilla makes two claims for unpaid wages under the FLSA: a claim for unpaid

                                  26   overtime during weeks in which he worked more than 40 hours a week, and a claim for violation

                                  27   of the minimum wage statutes for the weeks during which he worked but received no pay because

                                  28
                                                                                         7
                                   1   his hours were banked.7 Unlike California law, as discussed below, the FLSA averages all hours

                                   2   worked “in any work week” to compute an employer’s minimum wage obligation. Douglas v.

                                   3   Xerox Bus. Servs., LLC, 875 F.3d 884, 890 (9th Cir. 2017) (payment plan that compensated

                                   4   employees based on workweek average complied with FLSA’s minimum wage provision);

                                   5   McElmurry v. U.S. Bank Nat’l Ass’n, No. CV-04-642-HU, 2005 WL 2078334, at *2 (D. Or.

                                   6   Aug. 24, 2005) (“[T]he FLSA computes the provision of minimum wage by workweek and not by

                                   7   the hour, so if an employee averages the minimum hourly wage for all hours worked in a

                                   8   workweek, the employee does not have an FLSA minimum wage claim, even if the employee was

                                   9   not paid for some hours or portions of hours.”), adopted by 2005 WL 2492932 (D. Or. Oct. 7,

                                  10   2005). Because Plaintiff earned over $60.00 per hour, he can claim FLSA minimum wage

                                  11   violations only for weeks he received no pay and not for weeks during which some but not all of

                                  12   his hours were banked. 8
Northern District of California
 United States District Court




                                  13          Maravilla also seeks liquidated damages under the FLSA. For violations of the FLSA’s

                                  14   minimum and overtime wage provisions, employers “shall be liable to the . . . employees affected

                                  15   in the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case

                                  16   may be, and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). Courts

                                  17   may deny or reduce an award of liquidated damages “where an employer shows that, ‘despite the

                                  18   failure to pay appropriate wages, the employer acted in subjective “good faith” and had

                                  19   objectively “reasonable grounds” for believing that the acts or omissions giving rise to the failure

                                  20   did not violate the FLSA.’” Alvarez, 339 F.3d at 909 (quoting Herman v. RSR Sec. Servs. Ltd.,

                                  21   172 F.3d 132, 142 (2d Cir. 1999)). To state the obvious, Rosas Brothers’s conduct in continuing to

                                  22
                                       7
                                         Although the FLSA claim in Maravilla’s complaint is captioned “Failure To Pay Overtime,” the
                                  23   pleading makes clear that his FLSA claim includes violation of the minimum wage requirements
                                       as well. ECF No. 1 ¶ 18 (“In failing to pay Plaintiff overtime wages at one-and-one-half times his
                                  24   regular rate of pay, and for all hours worked, DEFENDANTS willfully violated the FLSA.”).
                                       Defendant does not contend otherwise.
                                  25
                                       8
                                  26     Because minimum wage under FLSA is calculated by workweek, it is theoretically possible for
                                       someone earning $60.00 per hour to have a valid FLSA minimum wage claim. For example, if
                                  27   two hours in a given week were compensated and 38 hours were banked, the employee would
                                       receive $120.00 in pay, which is below the $290.00 minimum wage for a 40-hour workweek at
                                  28   $7.25 an hour. Maravilla identifies no weeks in which he was paid some amount but his average
                                       compensation fell below the minimum wage.
                                                                                       8
                                   1   flout federal wage laws after a Department of Labor investigation was not in subjective good faith.

                                   2   Thus, an award of full liquidated damages is appropriate.

                                   3               The Court therefore determines that Maravilla is entitled to the following amounts on his

                                   4   FLSA unpaid overtime and minimum wage claims:

                                   5                                                                       Liquidated
                                                                FLSA Overtime            Unpaid             Damages
                                   6               Year                                                                       Grand Total
                                                                   Hours                Overtime             Unpaid
                                                                                                            Overtime
                                   7
                                           December 20139       3.0                 $100.50             $100.50
                                   8

                                   9       2014                 79.5                $2,735.99           $2,735.99

                                  10       2015                 59.0                $2,093.02           $2,093.02

                                  11       2016                 14.5                $536.13             $536.13
                                  12       Total                                    $5,465.64           $5,465.64           $10,931.28
Northern District of California
 United States District Court




                                  13

                                  14                            FLSA         Unpaid                     Liquidated
                                  15       Year                 Minimum Wage Minimum                    Damages               Grand Total
                                                                Hours        Wages                      Minimum Wage
                                  16
                                           December             33.5                $242.87             $242.87
                                  17       201310
                                  18       2014                 277.0               $2,008.25           $2,008.25
                                  19
                                           2015                 119.5               $866.37             $866.37
                                  20
                                           2016                 39.0                $282.75             $282.75
                                  21
                                           Total                                    $3,400.24           $3,400.24           $6,800.48
                                  22

                                  23

                                  24   9
                                         Rosas Brothers resolved any FLSA liability through its November 30, 2013 settlement with the
                                  25   Department of Labor. Thus, any time before December 1, 2013, is either covered by that
                                       settlement, Exhibit 4, or outside the statute of limitations.
                                  26
                                       10
                                         Rosas Brothers resolved any FLSA liability through its November 30, 2013 settlement with the
                                  27   Department of Labor. Thus, any time before December 1, 2013, is either covered by that
                                       settlement, Exhibit 4, or outside the statute of limitations.
                                  28
                                                                                            9
                                   1          Maravilla is also entitled to an award of reasonable attorney’s fees and costs.

                                   2          B.      Failure to Pay Minimum Wage (Cal. Lab. Code §§ 1194, 1194.2)11

                                   3          California Labor Code section 1194 provides a right to sue for unpaid minimum wages or

                                   4   overtime compensation. Additionally, California Labor Code section 510 provides that:

                                   5                  Eight hours of labor constitutes a day’s work. Any work in excess
                                                      of eight hours in one workday and any work in excess of 40 hours in
                                   6                  any one workweek and the first eight hours worked on the seventh
                                                      day of work in any one workweek shall be compensated at the rate
                                   7                  of no less than one and one-half times the regular rate of pay for an
                                                      employee. Any work in excess of 12 hours in one day shall be
                                   8                  compensated at the rate of no less than twice the regular rate of pay
                                                      of an employee.
                                   9
                                       Similarly, under California Labor Code section 1194, “any employee receiving less than the legal
                                  10
                                       minimum wage or the legal overtime compensation applicable to the employeeis entitled to
                                  11
                                       recover . . . the unpaid balance of the full amount of this minimum wage or overtime
                                  12
Northern District of California




                                       compensation, including interest thereon, reasonable attorney’s fees, and costs of suit.” Cal. Lab.
 United States District Court




                                  13
                                       Code § 1194. California Labor Code section 1194.2(a) provides that in any action under section
                                  14
                                       1194 for failure to pay minimum wage, “an employee shall be entitled to recover liquidated
                                  15
                                       damages in an amount equal to the wages unlawfully unpaid and interest thereon.” “Although the
                                  16
                                       California Labor Code does not permit a plaintiff to recover liquidated damages for failure to pay
                                  17
                                       overtime, a plaintiff who brings a claim for failure to pay overtime may recover liquidated
                                  18
                                       damages under California Labor Code § 1194.2 if the plaintiff also shows that the plaintiff was
                                  19
                                       paid less than the minimum wage.” Sillah v. Command Int’l Sec. Servs., 154 F. Supp. 3d 891, 914
                                  20
                                       (N.D. Cal. 2015) (citations omitted).
                                  21
                                              Unlike the FLSA, California’s minimum wage law does not permit averaging. That means
                                  22
                                       that Maravilla is entitled to recover liquidated damages for his uncompensated hours, even in
                                  23

                                  24

                                  25
                                       11
                                         The Court does not separately address Maravilla’s California Labor Code overtime claim
                                       because it entirely duplicates his FLSA overtime claim. The Court can only award damages under
                                  26   one statutory scheme under the general rule barring double recovery. See Duran v. Roshan R.
                                       Inc., No. C 09-04536 JW, 2010 WL 11640152, at *4 (N.D. Cal. Sept. 24, 2010) (awarding
                                  27   damages only under Labor Code and not the FLSA). For the same reason, although Maravilla’s
                                       Labor Code minimum wage claim does not entirely duplicate his FLSA minimum wage claim, the
                                  28   parties will be required to meet and confer to determine the amount by which the judgment must
                                       be reduced to avoid double recovery.
                                                                                        10
                                   1   weeks where his total compensation exceeded the number of hours he worked times the minimum

                                   2   wage. In other words, “workers must receive the minimum wage for each hour worked during the

                                   3   payroll period.” Rhea v. Gen. Atomics, 227 Cal. App. 4th 1560, 1574 (2014) (emphasis in

                                   4   original). “Compliance with [California’s] minimum wage law is determined by analyzing the

                                   5   compensation paid for each hour worked; averaging hourly compensation is not permitted under

                                   6   California law.” Sheppard v. N. Orange Cty. Reg’l Occupational Program, 191 Cal. App. 4th

                                   7   289, 297 n.5 (2010). California courts decline to apply the FLSA’s averaging method because

                                   8   “California’s labor statutes reflect a strong public policy in favor of full payment of wages for all

                                   9   hours worked.” Armenta v. Osmose, Inc., 135 Cal. App. 4th 314, 324 (2005).

                                  10            Maravilla is entitled to be compensated under the California Labor Code for the following

                                  11   unpaid minimum wage hours:

                                  12
Northern District of California
 United States District Court




                                  13             Period               Minimum Wage             Minimum Wage                    Total
                                                                                                   Hours
                                  14
                                        October 24, 2013 –        $8.00                     355.0                    $2,840.00
                                  15    June 30, 2014
                                  16
                                        July 1, 2014 –            $9.00                     266.5                    $2,398.50
                                  17    December 31, 2015

                                  18    2016                      $10.00                    78.0                     $780.00

                                  19    Total                                                                        $6,018.50
                                  20            Maravilla is also entitled to interest on this amount, as well as an award of reasonable
                                  21   attorney’s fees and costs.12
                                  22            C.     Failure To Provide Itemized Wage Statement (Cal. Lab. Code § 226
                                  23            California Labor Code section 226(a) requires employers to furnish “an accurate itemized
                                  24

                                  25
                                       12
                                         The Court notes that the definition of “liquidated damages” is different under the California
                                  26   Labor Code than under the FLSA. “Liquidated damages” under Labor Code § 1194.2 are “an
                                       amount equal to the wages unlawfully unpaid and interest thereon.” Cal. Lab. Code § 1194.2. By
                                  27   contrast, under the FLSA liquidated damages are an additional amount equal to the unpaid
                                  28   minimum wages. 29 U.S.C. § 216(b).

                                                                                          11
                                   1   [wage] statement in writing,” showing the total hours worked and gross wages earned by the

                                   2   employee, any deductions, the net wages earned, and the inclusive dates of the period for which

                                   3   the employee is paid, among other things. “The employer’s violation of section 226 must be

                                   4   ‘knowing and intentional.’” Bernstein v. Virgin Am., Inc., 227 F. Supp. 3d 1049, 1076 (N.D. Cal.

                                   5   2017) (quoting Garnett v. ADT LLC, 139 F. Supp. 3d 1121, 1133 (E.D. Cal. 2015) (quoting Cal.

                                   6   Lab. Code § 226(e)(1))). “Good faith is not a defense to a wage statement violation under § 226.”

                                   7   Id. (citation omitted).

                                   8           An employee suffering injury as a result of an employer’s knowing and intentional failure

                                   9   to comply with subdivision (a) “is entitled to recover the greater of all actual damages or fifty

                                  10   dollars ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100)

                                  11   per employee for each violation in a subsequent pay period, not to exceed an aggregate penalty of

                                  12   four thousand dollars ($4,000), and is entitled to an award of costs and reasonable attorney’s fees.”
Northern District of California
 United States District Court




                                  13   Cal. Lab. Code § 226(e). A prevailing plaintiff under section 226(a) is entitled to an award of

                                  14   attorney’s fees and costs as “a matter of right.” Harrington v. Payroll Entm’t Servs., Inc., 160 Cal.

                                  15   App. 4th 589, 594 (2008). The penalty provision of section 226 is subject to a one-year statute of

                                  16   limitations. Novoa v. Charter Commc’ns, LLC, 100 F. Supp. 3d 1013, 1024 (E.D. Cal. 2015)

                                  17   (citing Cal. Civ. Proc. Code § 340).

                                  18           In this case, the evidence establishes that Maravilla’s pay stubs violated section 226

                                  19   because they did not correctly reflect his wages and hours. Also, Rosas Brothers’s failure to

                                  20   furnish accurate wage statements was “knowing and intentional.” This statutory requirement is

                                  21   meant to exclude “an isolated and unintentional payroll error due to a clerical or inadvertent

                                  22   mistake,” Cal. Lab. Code § 226(e)(3), not the pervasive conduct established here. See Achal v.

                                  23   Gate Gourmet, Inc., 114 F. Supp. 3d 781, 813 (N.D. Cal. 2015) (“repeated nature” of defendant’s

                                  24   omissions supported inference that its noncompliance went “beyond a mere typographical or

                                  25   otherwise inadvertent error”). Rosas Brothers’s violations were neither isolated nor inadvertent.

                                  26           Because there were 29 paystubs in the last year of Maravilla’s employment that were either

                                  27   not provided or did not list all hours worked or wages earned, the Court awards Maravilla a

                                  28   penalty of $2,850.00. Maravilla is also entitled to an award of reasonable attorney’s fees and
                                                                                         12
                                   1   costs.

                                   2            D.     Waiting Time Penalties (Cal. Lab. Code § 203)

                                   3            Under California Labor Code section 203:

                                   4                   a court [may] award ‘an employee who is discharged or who quits’ a
                                                       penalty equal to up to 30 days’ worth of the employee’s wages ‘[i]f
                                   5                   an employer willfully fails to pay’ the employee his full wages
                                                       immediately (if discharged) or within 72 hours (if he or she quits).
                                   6                   It is called a waiting time penalty because it is awarded for
                                                       effectively making the employee wait for his or her final paycheck.
                                   7                   A waiting time penalty may be awarded when the final paycheck is
                                                       for less than the applicable wage – whether it be the minimum wage,
                                   8                   a prevailing wage, or a living wage.
                                   9   Diaz v. Grill Concepts Services, Inc., 23 Cal. App. 5th 859, 867 (2018) (emphasis and citations

                                  10   omitted) (second alteration in original). “The plain purpose of [Labor Code] sections 201 and 203

                                  11   is to compel the immediate payment of earned wages upon a discharge. . . . The prompt payment

                                  12   of an employee’s earned wages is a fundamental public policy of this state.” Kao v. Holiday, 12
Northern District of California
 United States District Court




                                  13   Cal. App. 5th 947, 962 (2017) (internal quotation marks and citations omitted).

                                  14            “To be at fault within the meaning of [section 203], the employer’s refusal to pay need not

                                  15   be based on a deliberate evil purpose to defraud workmen of wages which the employer knows to

                                  16   be due. As used in section 203, ‘willful’ merely means that the employer intentionally failed or

                                  17   refused to perform an act which was required to be done.” Armenta v. Osmose, Inc., 135 Cal.

                                  18   App. 4th 314, 325 (2005) (quoting Barnhill v. Robert Saunders & Co., 125 Cal. App. 3d 1, 7

                                  19   (1981)) (emphasis omitted).

                                  20            Here, Maravilla received a check on April 8, 2016, that compensated him for his banked

                                  21   hours up until that date. However, he worked additional banked hours after that date, for which he

                                  22   was not paid until September 2016 – more than 30 days after he quit. Accordingly, the Court

                                  23   imposes a section 203 penalty of $17,748.00 (8 hours at $73.95 per hour for 30 days).

                                  24            E.     Off-The-Clock Claim

                                  25            Maravilla kept no contemporaneous record of the alleged “off-the-clock” hours he worked

                                  26   at the beginning of the workday, as he did with his banked hours. Moreover, Maravilla was

                                  27   unable even to reliably estimate the amount of off-the-clock work he performed. Even crediting

                                  28   his testimony that when he performed such work, he did so for at least half an hour per day, the
                                                                                         13
                                   1   Court finds no reliable way to determine or even estimate the number of days on which such work

                                   2   was performed. The Court also finds credible Victor Rosas’s testimony on this claim, at least to

                                   3   the extent it establishes that if Maravilla did work off-the-clock, it is not possible even to estimate

                                   4   how often this occurred. The Court finds for Rosas Brothers on this claim.

                                   5          F.      Unfair Competition (Cal. Bus. & Prof. Code § 17200)

                                   6          Maravilla also brings a claim under California Business and Professions Code § 17200

                                   7   et seq. (“Unfair Competition Act” or “UCL”). The Unfair Competition Act prohibits any

                                   8   (1) unlawful, (2) unfair, or (3) fraudulent business practice or act. Cal. Bus. & Prof. Code

                                   9   § 17200. “Written in the disjunctive, this language ‘establishes three varieties of unfair

                                  10   competition.’” People ex rel. Lockyer v. Fremont Life Ins. Co., 104 Cal. App. 4th 508, 515 (2003)

                                  11   (quoting Podolsky v. First Healthcare Corp., 50 Cal. App. 4th 632, 647 (1996)). “With respect to

                                  12   the unlawful prong, virtually any state, federal or local law can serve as the predicate for an action
Northern District of California
 United States District Court




                                  13   under section 17200.” Id. (emphasis in original) (internal quotation marks, citation, and alteration

                                  14   omitted). “‘[I]n essence, an action based on Business and Professions Code section 17200 to

                                  15   redress an unlawful business practice ‘borrows’ violations of other laws and treats these

                                  16   violations, when committed pursuant to a business activity, as unlawful practices independently

                                  17   actionable under section 17200 et seq. and subject to the distinct remedies provided thereunder.’”

                                  18   Id. (alteration in original) (quoting Farmers Ins. Exch. v. Superior Court, 2 Cal. 4th 377, 383

                                  19   (1992)). “[A]ny business act or practice that violates the Labor Code through failure to pay wages

                                  20   is, by definition, an unfair business practice.” Cortez v. Purolator Air Filtration Prod. Co., 23

                                  21   Cal. 4th 163, 178 (2000) (citation omitted).

                                  22          The remedies available under the UCL are generally limited to the equitable remedies of

                                  23   restitution and injunctive relief, Salas v. Toyota Motor Sales, U.S.A., Inc., No. CV 15-8629 FMO

                                  24   (Ex), 2016 WL 7486600, at *13 (C.D. Cal. Sept. 27, 2016), but those remedies “are cumulative to

                                  25   each other and to the remedies or penalties available under all other laws of this state,” Cal. Bus.

                                  26   & Prof. Code § 17205. A restitution claim under Business and Professions Code section 17203

                                  27   has a four-year statute of limitations. Cal. Bus. & Prof. Code § 17208. “[A]n action to recover

                                  28   wages that might be barred if brought pursuant to Labor Code section 1194 still may be pursued as
                                                                                         14
                                   1   a UCL action seeking restitution pursuant to section 17203 if the failure to pay constitutes a

                                   2   business practice.” Cortez, 23 Cal. 4th at 178-79.

                                   3          In this case, Maravilla relies on section 17200 to claim an additional year’s worth of

                                   4   unpaid wages based on hours banking for which he cannot recover under his section 1194 claim:

                                   5   $20,497.86 earned minus $14,100.00 paid, for a balance of $6,397.86. The Court awards him this

                                   6   amount.

                                   7          G.      Defendants’ Unclean Hands Defense

                                   8          Rosas Brothers originally announced an intention to assert an unclean hands defense based

                                   9   on Maravilla’s having collected unemployment insurance during certain weeks in which he also

                                  10   worked for Rosas Brothers and banked his hours for later payment. Defendants abandoned the

                                  11   defense at trial. See generally ECF No. 38 (omitting any mention of this defense).

                                  12          Even if Defendants asserted this defense, however, it would have failed. “Principles of
Northern District of California
 United States District Court




                                  13   equity cannot be used to avoid a statutory mandate.” Ghory v. Al-Lahham, 209 Cal. App. 3d 1487,

                                  14   1492 (1989).

                                  15          H.      Individual Defendants’ Liability

                                  16          The Court next turns to the question of the individual defendants’ liability under both

                                  17   federal and state law. In their briefs to the Court, the individual defendants do not contest their

                                  18   liability. See generally ECF No. 38.

                                  19          The FLSA defines “employer” as “any person acting directly or indirectly in the interest of

                                  20   an employer in relation to an employee . . . or anyone acting in the capacity of officer or agent of

                                  21   such labor organization.” 29 U.S.C. § 203(d). “[T]he definition of ‘employer’ under the FLSA is

                                  22   not limited by the common law concept of ‘employer,’ but is to be given an expansive

                                  23   interpretation in order to effectuate the FLSA’s broad remedial purposes.” Lambert v. Ackerley,

                                  24   180 F.3d 997, 1011-12 (9th Cir. 1999) (internal quotation marks omitted). “Where an individual

                                  25   exercises control over the nature and structure of the employment relationship, or economic

                                  26   control over the relationship, that individual is an employer within the meaning of the [FLSA].”

                                  27   Id. at 1012 (internal quotation marks omitted). “The overwhelming weight of authority is that a

                                  28   corporate officer with operational control of a corporation’s covered enterprise is an employer
                                                                                         15
                                   1   along with the corporation, jointly and severally liable under the FLSA for unpaid wages.”

                                   2   Boucher v. Shaw, 572 F.3d 1087, 1094 (9th Cir. 2009) (quoting Donovan v. Agnew, 712 F.2d

                                   3   1509, 1511, 1514 (1st Cir. 1983)).

                                   4          To determine whether an individual is an employer under the FLSA, the Ninth Circuit

                                   5   applies a four-factor “economic reality” test that considers: “Whether the alleged employer (1) had

                                   6   the power to hire and fire the employees, (2) supervised and controlled employee work schedules

                                   7   or conditions of employment, (3) determined the rate and method of payment, and (4) maintained

                                   8   employment records.” Bonnette v. Cal. Health & Welfare Agency, 704 F.2d 1465, 1470 (9th Cir.

                                   9   1983), abrogated on other grounds by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528,

                                  10   539 (1985). “Importantly, these four factors are merely ‘guidelines,’ Gilbreath v. Cutter

                                  11   Biological, Inc., 932 F.2d 1320, 1324 (9th Cir. 1991), and the Court must look to the ‘totality of

                                  12   the circumstances’ in assessing whether the economic reality test was satisfied, Hale v. State of
Northern District of California
 United States District Court




                                  13   Ariz., 993 F.2d 1387, 1394 (9th Cir. 1993).” Perez v. Jie, No. CR13-877RSL, 2014 WL

                                  14   12102178, at *2 (W.D. Wash. Dec. 18, 2014).

                                  15          These factors are clearly satisfied as to each of the individual defendants here. The three

                                  16   Rosas brothers own and operate the business as a family concern, and both Maravilla and Victor

                                  17   Rosas testified to the significant role that that each Rosas brother played in operating the business.

                                  18   Victor, Jose Humberto, and Jose Luis all told Maravilla to record his hours inaccurately.

                                  19   Maravilla had conversations about hours banking with all three brothers. Each of them took turns

                                  20   supervising Maravilla at various job sites. On this record, the Court has no difficulty concluding

                                  21   that each of the individual defendants is liable as an employer under the FLSA. See Lambert, 180

                                  22   F.3d at 1012 (CEO and COO properly deemed employers under the FLSA where they had a

                                  23   significant ownership interest as well as operational control of significant aspects of the

                                  24   company’s day-to-day functions, the power to hire and fire employees, the power to determine

                                  25   salaries, and responsibility for maintaining employment records); Ulin v. ALAEA–72, Inc., No.

                                  26   C-09-3160-EDL, 2011 WL 723617, at *11 (N.D. Cal. Feb. 23, 2011) (finding an individual

                                  27   personally liable as an employer under the FLSA when the individual “was responsible for

                                  28   posting, calculating, measuring, estimating, recording, or otherwise determining the hours worked
                                                                                         16
                                   1   by Plaintiff, and wages paid him,” and “authorized and issued payments to Plaintiff, supervised

                                   2   Plaintiff’s work, and was responsible for recruiting, hiring, firing, disciplining, assigning jobs and

                                   3   setting wages for Plaintiff”).

                                   4          Each of the Rosas brothers is also individually liable for the violations of the California

                                   5   Labor Code set forth in this order. In Martinez v. Combs, 49 Cal. 4th 35, 64 (2010), the California

                                   6   Supreme Court held that the definition of employer contained in Industrial Wage Commission

                                   7   wage orders applies to actions seeking recovery of unpaid minimum wages or overtime under

                                   8   section 1194. “To employ, then, under the IWC’s definition, has three alternative definitions. It

                                   9   means: (a) to exercise control over the wages, hours or working conditions, or (b) to suffer or

                                  10   permit to work, or (c) to engage, thereby creating a common law employment relationship.” Id.

                                  11   Each of the Rosas brothers individually exercised control over Maravilla’s wages, hours, and

                                  12   working conditions. Each of the Rosas brothers is also individually liable because each of them is
Northern District of California
 United States District Court




                                  13   an owner of Rosas Brothers Construction and each of them violated or caused to be violated

                                  14   sections 203, 226 and 1194 of the Labor Code. See Cal. Lab. Code § 558.1; Aguilar v. Linn Star

                                  15   Transfer, Inc., No. 19-cv-01162-JCS, 2019 WL 2368628, at *2 (N.D. Cal. June 5, 2019) (“A

                                  16   private plaintiff may bring a claim against a corporate officer for violation of the sections of the

                                  17   Labor Code identified in [California Labor Code § 558.1].”); Marquez v. NLP Janitorial, Inc., No.

                                  18   16-cv-06089-BLF, 2019 WL 652866, at *3 (N.D. Cal. Feb. 15, 2019) (“Pascariello is alleged to

                                  19   have been a supervisorial agent of both NLP and CTC and has represented herself to be the

                                  20   principal of NLP. . . . She is thus an ‘employer’ for the purposes of California law, because she is

                                  21   an ‘owner, director, officer, or managing agent of the employer.’” (quoting Cal. Lab. Code

                                  22   § 558.1)).

                                  23          In their trial brief, Defendants request that the Court take into account their business’s

                                  24   “modest” financial status. Defendants presented neither authority in support of this request nor

                                  25   evidence of their financial status, individually or otherwise. The Court declines to entertain this

                                  26   argument.

                                  27                                             CONCLUSION

                                  28          For the foregoing reasons, the Court finds in favor of Plaintiff Maravilla and against
                                                                                         17
                                   1   Defendants Rosas Brothers Construction, Inc.; Victor Manuel Rosas; Jose Humberto Rosas; and

                                   2   Jose Luis Rosas as follows: on Maravilla’s FLSA overtime claim, the Court awards $10,931.28;

                                   3   on Maravilla’s FLSA minimum wage claim, the Court awards $6,800.48; on Maravilla’s

                                   4   California Labor Code minimum wage claim, the Court awards $6,018.50 plus interest; on

                                   5   Maravilla’s itemized wage statement claim, the Court awards $2,850.00; on Maravilla’s waiting

                                   6   time penalty claim, the Court awards $17,748.00; and on Maravilla’s unfair competition claim, the

                                   7   Court awards $6,397.86. The Court finds in favor of Defendants on Maravilla’s off-the-clock

                                   8   claim. Any judgment entered in this case must reflect that Maravilla can only recover on either his

                                   9   FLSA minimum wage claim or his Labor Code minimum wage claim, but not both. See note 11,

                                  10   supra.

                                  11            Maravilla is also entitled to an award of reasonable attorney’s fees and costs. Either a

                                  12   stipulation or motion for that relief is due 21 days from the date of this order.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: August 14, 2019
                                                                                         ______________________________________
                                  15
                                                                                                       JON S. TIGAR
                                  16                                                             United States District Judge

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         18
